                              Case 21-11109-JKS                     Doc 1        Filed 08/01/21            Page 1 of 25

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:


 District of 'HODZDUH

 Case number (If known): _________________________ Chapter                                                                       Check if this is an
                                                                                                                                      amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                         Alpha Latam Management, LLC
                                           ______________________________________________________________________________________________________




 2.   All other names debtor used           N/A
                                           ______________________________________________________________________________________________________B
      in the last 8 years                  __BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           __BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Include any assumed names,
      trade names, and doing business      __BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      as names




 3.   Debtor’s federal Employer             XX-XXXXXXX
      Identification Number (EIN)          ______________________________________




 4.   Debtor’s address                     Principal place of business                                   Mailing address, if different from principal place
                                                                                                         of business
                                           1209 N Orange Street                                           78         SW 7th Street
                                           ______________________________________________                _______________________________________________
                                           Number     Street                                             Number     Street

                                           ______________________________________________                _______________________________________________
                                                                                                         P.O. Box
                                           Wilmington                        DE         19801             Miami                       FL         33130
                                           ______________________________________________                _______________________________________________
                                           City                        State    ZIP Code                 City                      State      ZIP Code


                                                                                                         Location of principal assets, if different from
                                                                                                         principal place of business
                                           USA
                                           ______________________________________________
                                           CountU\                                                       _______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________

                                                                                                         _______________________________________________
                                                                                                         City                      State      ZIP Code




 5.   Debtor’s website (URL)               N/A
                                           ____________________________________________________________________________________________________




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                              Case 21-11109-JKS                 Doc 1        Filed 08/01/21               Page 2 of 25

Debtor         Alpha Latam Management, LLC
              _______________________________________________________                         Case number (if known)_____________________________________
              Name




 6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              N/A
                                             ____________________________________

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                           
                                                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                           Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                                  Case 21-11109-JKS               Doc 1      Filed 08/01/21            Page 3 of 25

Debtor           Alpha Latam Management, LLC
                _______________________________________________________                      Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases        
                                          ■ No
       filed by or against the debtor
       within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY

 10.   Are any bankruptcy cases            No
       pending or being filed by a                          See Schedule A
       business partner or an             
                                          ■ Yes.    Debtor _____________________________________________ Relationship _________________________
       affiliate of the debtor?                             Delaware
                                                    District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                        MM / DD / YYYY
       attach a separate list.                      Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                              district.

                                           A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12.   Does the debtor own or have         No
       possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                      It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard? _____________________________________________________________________

                                                      It needs to be physically secured or protected from the weather.

                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).

                                                      Other _______________________________________________________________________________



                                                   Where is the property?_____________________________________________________________________
                                                                             Number          Street

                                                                             ____________________________________________________________________

                                                                             _______________________________________         _______ ________________
                                                                             City                                            State ZIP Code


                                                   Is the property insured?

                                                      No
                                                      Yes. Insurance agency ____________________________________________________________________

                                                            Contact name     ____________________________________________________________________

                                                            Phone            ________________________________




               Statistical and administrative information




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
                                 Case 21-11109-JKS                  Doc 1          Filed 08/01/21           Page 4 of 25

Debtor          Alpha Latam Management, LLC
               _______________________________________________________                             Case number (if known)_____________________________________
               Name




 13.   Debtor’s estimation of               Check one:
       available funds                       Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                             1-49                               1,000-5,000                                25,001-50,000
 14.   Estimated number of                   50-99                              5,001-10,000                               50,001-100,000
       creditors *
                                             100-199                            10,001-25,000                              More than 100,000
                                             200-999

                                             $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 15.   Estimated assets *                    $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                             $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                             $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion

                                             $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 16.   Estimated liabilities *               $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                             $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                             $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion
*Represents consolidated financial information for the Debtor and its affiliated entities set forth on "Schedule A". This does not constitute a statement or
admission as to the creditors, assets, or liabilities of any of the debtor entities individually.

              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of         Q   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                                petition.
       debtor
                                            Q   I have been authorized to file this petition on behalf of the debtor.

                                            Q   I have examined the information in this petition and have a reasonable belief that the information is true and
                                                correct.


                                            I declare under penalty of perjury that the foregoing is true and correct.

                                                               08/ 01 / 2021
                                                Executed on _________________
                                                            MM / DD / YYYY


                                            8   _____________________________________________
                                                                                                             Augusto Álvarez de Iturbe
                                                                                                             _______________________________________________
                                                Signature of authorized representative of debtor             Printed name

                                                      Member
                                                Title _________________________________________




 Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 4
                             Case 21-11109-JKS                  Doc 1          Filed 08/01/21        Page 5 of 25

Debtor         Alpha Latam Management, LLC
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                        8 /s/ Mark D. Collins
                                            _____________________________________________            Date
                                                                                                                 08/ 01 / 2021
                                                                                                                _________________
                                            Signature of attorney for debtor                                    MM    / DD / YYYY



                                            Mark D. Collins
                                           _________________________________________________________________________________________________
                                           Printed name
                                            Richards, Layton & Finger, P.A.
                                           _________________________________________________________________________________________________
                                           Firm name
                                           920         North King Street (One Rodney Square)
                                           _________________________________________________________________________________________________
                                           Number     Street
                                            Wilmington
                                           ____________________________________________________             DE
                                                                                                           ____________  19801
                                                                                                                        ______________________________
                                           City                                                            State        ZIP Code

                                            (302) 651-7700
                                           ____________________________________                             collins@rlf.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                            2981
                                           ______________________________________________________  DE
                                                                                                  ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
               Case 21-11109-JKS          Doc 1    Filed 08/01/21      Page 6 of 25




                                          Schedule A
                                   SCHEDULE OF DEBTORS

On the date hereof, each of the affiliated entities listed below (the “Chapter 11 Debtor”)
(including the debtor in this chapter 11 case) filed in this Court a petition for relief under chapter
11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq., as amended. Substantially
contemporaneously with the filing of these petitions, the Chapter 11 Debtors filed a motion
requesting that their respective chapter 11 cases be jointly administered for procedural purposes
only.

                         CHAPTER 11 DEBTOR                                  JURISDICTION
 1.     Acsa Atento S.A.S.                                             Colombia
 2.     Alpha Capital S.A.S.                                           Colombia
 3.     Alpha Latam Management, LLC                                    Delaware
 4.     AlphaCredit Latam S.A.S.                                       Colombia
 5.     AlphaCredit Sudamérica, S. de R.L.                             Panama
 6.     AlphaDebit, S.A. de C.V.                                       Mexico
 7.     Vive Créditos Kusida S.A.S.                                    Colombia
         
                           Case 21-11109-JKS             Doc 1      Filed 08/01/21         Page 7 of 25




                                       RESOLUTIONS ADOPTED AT A MEETING OF
                                            THE BOARD OF MANAGERS OF
                                          ALPHA LATAM MANAGEMENT, LLC

                                                           August 1, 2021

                      On August 1, 2021 at 3:00 pm Eastern Standard Time, all of the members of the board of managers
             (the “Board”) of Alpha Latam Management, LLC, a Delaware limited liability company (the “Company”),
             acting on behalf of the Company in its own capacity, and in the Company’s capacity as the general partner
             of AlphaCredit Tech Partners, L.P., an Ontario limited partnership (“Alpha Aggregator” and, together with
             its subsidiaries and the Company, the “AlphaCredit Companies”), which in turn owns substantially all of
             the shares of Alpha Holding, S.A. de C.V. (“Alpha Holding”), met via videoconference (the “Meeting”).

                                                ADOPTION OF RESOLUTIONS

                     At the Meeting, pursuant to Section 19-404(d) of the Delaware Limited Liability Company Act
             (the “Act”) and the Company’s Amended and Restated Limited Liability Company Agreement of the
             Company, dated as of April 9, 2020 (as amended and in effect from time to time, the “General Partner
             Operating Agreement”) the Board unanimously adopted the following resolutions. Capitalized terms used
             herein and not otherwise defined shall have the meaning set forth in the General Partner Operating
             Agreement.

             I.       RESOLUTIONS AUTHORIZING COMMENCEMENT OF CHAPTER 11 CASES

                       WHEREAS, Alpha Holding, a subsidiary of Alpha Aggregator, together with Alpha Holding’s
             subsidiaries (collectively, the “Operating Company Group”) announced on April 20, 2021 that it would
             restate its financial statements for the years ended December 31, 2018 and 2019 (the “Prior Period Financial
             Statements”) to correct an error in Alpha Holding’s accounting for its derivative positions (the
             “Restatement”);

                     WHEREAS, the Operating Company Group identified additional accounting errors that it
             anticipates would result in a restatement of other assets and other accounts receivable in its financial
             statements for previous years, including the Prior Period Financial Statements, or a current write-down of
             other assets and other accounts receivable (the “Potential Additional Restatements”);

                     WHEREAS, the Board established a special committee comprised of non-management members
             of the Board (the “Special Committee”) to (a) investigate and evaluate issues concerning the accounting
             practices of the AlphaCredit Companies and related matters, including, without limitation, the liquidity,
             debt capacity, capital structure, debt obligations and operations of the AlphaCredit Companies (collectively,
             the “Potential Matters”), and (b) prepare such reports, arrive at such decisions and take such action or
             actions as the Special Committee deems appropriate and in the best interest of the Company and advisable
             to the AlphaCredit Companies with respect to the Potential Matters;

                       WHEREAS, on June 10, 2021, the Board, based on the advice of financial and legal advisors to
             the Company, determined it was in the best interest of the AlphaCredit Companies to cease making
             payments of principal and interest due under the Operating Company Group’s funded unsecured debt
             facilities;

                      WHEREAS, certain of the Operating Company Group’s creditors have provided notices of default
             and events of default arising from the Restatement and the Operating Company Group’s non-payment of
             certain unsecured debt obligations;


                                                                                                                        1
         
                           Case 21-11109-JKS            Doc 1       Filed 08/01/21        Page 8 of 25




                     WHEREAS, based on guidance from the Board, and with the advice of counsel, the Operating
             Company Group has been actively negotiating with their creditors as to a consensual amendment,
             forbearance, or waiver in respect of the defaults and events of default; to date, however, such discussions
             have not resulted in an agreement;

                      WHEREAS, the Board has received extensive presentations and other materials and has had the
             opportunity to consult with the Company’s and the Operating Company Group’s management team as well
             as the financial and legal advisors to the Company and the Operating Company Group with respect to the
             issues described above and the Company and the Operating Company Group’s current and forecasted
             liquidity position;

                      WHEREAS, the Board has reviewed and had the opportunity to ask questions about the materials
             presented by management of the Operating Company Group and the legal and financial advisors of the
             Company regarding the liabilities and liquidity of the Company and the Operating Company Group,
             strategic alternatives available to them, and the impact of the foregoing on their business;

                     WHEREAS, the Board has been presented with a proposed voluntary petition to be filed by the
             Company and each entity listed on Schedule A (the “Debtors”) in the United States Bankruptcy Court for
             the District of Delaware (the “Bankruptcy Court”), seeking relief under the provisions of Chapter 11 of
             Title 11 of the United States Code (the “Bankruptcy Code”), pursuant to which the Company and each
             Debtor would continue to operate as a debtor in possession;

                     WHEREAS, based on its review of strategic alternatives available to it and the Operating Company
             Group and advice provided by the legal and financial advisors of the Company, the Board (acting on behalf
             of the Company in its own capacity, and on behalf of the Company in its capacity as the general partner of
             Alpha Aggregator, and causing Alpha Aggregator to act in its capacity as the majority shareholder of Alpha
             Holding) deems it desirable and in the best interests of the Company, Alpha Aggregator, and each Debtor,
             and each of their respective stakeholders, that the following resolutions be approved and adopted;

                      Chapter 11 Cases

                      NOW, THEREFORE BE IT RESOLVED, that the Board (acting on behalf of the Company in
             its own capacity, and on behalf of the Company in its capacity as the general partner of Alpha Aggregator,
             and causing Alpha Aggregator to act in its capacity as the majority shareholder of Alpha Holding) hereby
             authorizes, approves and consents to the filing by the Company of a voluntary petition, and directs Alpha
             Aggregator to cause Alpha Holding, and Alpha Holding to in turn cause each other Debtor to file, voluntary
             petitions (the “Petitions”) for relief under Chapter 11 of the Bankruptcy Code (such voluntary petition, and
             the voluntary petitions to be filed by the Company and each Debtor, collectively, the “Chapter 11 Cases”)
             with the Bankruptcy Court;

                      RESOLVED, that the Board (acting on behalf of the Company in its own capacity, and on behalf
             of the Company in its capacity as the general partner of Alpha Aggregator, and causing Alpha Aggregator
             to act in its capacity as the majority shareholder of Alpha Holding) hereby authorizes and directs Augusto
             Álvarez de Iturbe and José Luis Orozco Soberón (each, an “Authorized Person”), in the name and on behalf
             of the Company and each Debtor, to execute and verify the Petitions in the name of the Company and each
             Debtor and to cause the same to be filed in the Bankruptcy Court in such form and at such time as each
             Authorized Person shall determine in a manner consistent with any instructions from the Board;

                      RESOLVED, that the Board (acting on behalf of the Company in its own capacity, and on behalf
             of the Company in its capacity as the general partner of Alpha Aggregator, and causing Alpha Aggregator
             to act in its capacity as the majority shareholder of Alpha Holding) hereby authorizes and directs each
             Authorized Person in such capacity, acting alone or together, with power of delegation, in the name of and
             on behalf of the Company, and each other person authorized by the boards or members of each Debtor to

                                                                                                                       2
         
                           Case 21-11109-JKS              Doc 1       Filed 08/01/21         Page 9 of 25




             take actions in respect of the Chapter 11 Cases of such entity (each an “OpCo Authorized Person”), in the
             name of and on behalf of the applicable Debtor, be and hereby is, authorized and empowered to execute
             and file on behalf of the Company and each Debtor, as applicable, all petitions, schedules, lists, applications,
             pleadings and other motions, papers, agreements, consents or documents, and to take any and all action that
             they deem necessary or proper (in a manner consistent with any instructions from the Board) to obtain such
             relief, including, without limitation, any action necessary to implement the Chapter 11 Cases and maintain
             the ordinary course of operation of the Company’s business or the business of any entity in the Operating
             Company Group, including to obtain debtor-in-possession financing as further set forth herein;

                      Retention of Professionals

                      RESOLVED, that the Board (acting on behalf of the Company in its own capacity, and on behalf
             of the Company in its capacity as the general partner of Alpha Aggregator, and causing Alpha Aggregator
             to act in its capacity as the majority shareholder of Alpha Holding) hereby authorizes and directs the
             Company, each Debtor and each Authorized Person and OpCo Authorized Persons, on behalf of and in the
             name of the Company and each Debtor, as applicable, to retain and employ professionals, subject to
             approval by the Bankruptcy Court, to render services to the Company and the Debtors in connection with
             the Chapter 11 Cases, and that such professionals shall include, without limitation: (i) White & Case LLP
             to act as legal counsel, (ii) Rothschild & Co. to act as investment banker, (iii) AlixPartners LLP to act as
             financial advisor, (iv) Richards, Layton & Finger, P.A. to act as Delaware legal counsel, and (v) Prime
             Clerk LLC to act as claims and noticing agent (collectively, the “Restructuring Advisors”); and in
             connection herewith, each Authorized Person and OpCo Authorized Persons is hereby authorized and
             directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed
             appropriate applications for authority to retain the services of the foregoing; and

                      RESOLVED, that the Board (acting on behalf of the Company in its own capacity, and on behalf
             of the Company in its capacity as the general partner of Alpha Aggregator, and causing Alpha Aggregator
             to act in its capacity as the majority shareholder of Alpha Holding) hereby authorizes and directs each
             Authorized Person and each OpCo Authorized Person be, and each hereby is, authorized and empowered
             and directed, in the name and on behalf of the Company, Alpha Holding, and each Debtor, as applicable,
             to incur and pay or cause to be paid all such fees and expenses as in their judgment shall be necessary,
             appropriate, or advisable to effectuate the purpose and intent of any and all of the foregoing resolutions.

             II.      RESOLUTIONS AUTHORIZING DEBTOR-IN-POSSESSION FINANCING

                    WHEREAS, the Board, upon the advice of the Company’s legal and financial advisors, has
             determined that, due to the Company’s and the Operating Company Group’s current liquidity situation, the
             Company and the Operating Company Group require additional liquidity to support their operations and
             maximize the value of their assets for the benefit of all stakeholders;

                      WHEREAS, the Board has been presented with a proposal for debtor-in-possession financing in
             the form of senior secured notes in the principal amount of $45 million (“DIP Financing”) to be secured by
             senior liens on substantially all of the Debtors’ assets and such DIP Financing contemplates entry into an
             intercompany facility (the “Secured Intercompany Facility”) between the Debtors and certain of the other
             Operating Company Group entities that is secured by liens granted by other non-Debtor Operating
             Company Group entities; and

                     WHEREAS, based on its review and evaluation of the various financing alternatives available and
             the advice provided by the legal and financial advisors of the Company, the Board (acting on behalf of the
             Company in its own capacity, and on behalf of the Company in its capacity as the general partner of Alpha
             Aggregator, and causing Alpha Aggregator to act in its capacity as the majority shareholder of Alpha
             Holding) deems it advisable and in the best interests of the Company, the Operating Company Group, and


                                                                                                                           3
         
                           Case 21-11109-JKS            Doc 1       Filed 08/01/21         Page 10 of 25




             their stakeholders that the Debtors enter into the DIP Financing and that the Debtors and each entity in the
             Operating Company Group take all actions necessary in connection with the DIP Financing.

                      NOW, THEREFORE BE IT RESOLVED, that in connection with the commencement of the
             Chapter 11 Cases, the Board (acting on behalf of the Company in its own capacity, and on behalf of the
             Company in its capacity as the general partner of Alpha Aggregator, and causing Alpha Aggregator to act
             in its capacity as the majority shareholder of Alpha Holding) hereby authorizes and directs each of the
             Authorized Persons and the OpCo Authorized Persons, and each such person hereby is authorized and
             instructed to take all actions in the name of and on behalf of the Company and of each entity in the Operating
             Company Group, as applicable, necessary or appropriate for the Company and/or the Debtors to obtain DIP
             Financing, and in connection therewith, (a) negotiate, execute and deliver, as well as amend, supplement
             or otherwise modify from time to time, a debtors-in-possession credit agreement or other form of credit
             support or enhancement, including loan agreements, guarantees, security agreements, notes, and all related
             documents, certificates, agreements or instruments (collectively, the “Credit Documents”), in each case on
             substantially the terms and conditions presented to the Board, (b) consummate the transactions
             contemplated by the Credit Documents, including the Secured Intercompany Facility, and/or file in the
             Bankruptcy Court such pleadings as may be necessary to make such Credit Documents binding and
             effective in respect thereof, and (c) perform its obligations in connection therewith and take any other
             actions, and negotiate and pay all fees, taxes and other expenses in connection with the foregoing; in each
             instance, in such amounts and on the terms and conditions as such Authorized Person (or Authorized
             Persons) and OpCo Authorized Person (or OpCo Authorized Persons) executing the same may consider
             necessary, proper or desirable, including the granting of liens, security interests, and superpriority
             administrative claims (including in connection with the Secured Intercompany Facility) and the
             guaranteeing of affiliate obligations, such determination to be conclusively evidenced by the taking of such
             action or by such execution;

             III.     OMNIBUS RESOLUTIONS

                      RESOLVED, that the Board (acting on behalf of the Company in its own capacity, and on behalf
             of the Company in its capacity as the general partner of Alpha Aggregator, and causing Alpha Aggregator
             to act in its capacity as the majority shareholder of Alpha Holding) hereby authorizes and directs each of
             the Authorized Persons and the OpCo Authorized Persons, in the name of and on behalf of the Company
             and of each entity in the Operating Company Group, as applicable, are authorized and instructed, as
             applicable, to execute, deliver, attest to, seal, file, and perform the obligations, or cause to be executed,
             delivered, performed, verified, and/or filed (or direct others to do so on their behalf) under any of the
             foregoing agreements and documents, including the Credit Documents, and to take any such actions, as the
             Authorized Person or OpCo Authorized Person so acting deems necessary or desirable in connection with
             the foregoing resolutions;

                       RESOLVED, all acts lawfully done or actions lawfully taken by any Authorized Person and any
             OpCo Authorized Person in accordance with the foregoing resolutions to seek relief on behalf of the
             Company and the Debtors, as applicable, under chapter 11 of the Bankruptcy Code, or in connection with
             the Chapter 11 Cases, the Credit Documents, or any matter related thereto, be, and hereby are, adopted,
             ratified, confirmed and approved in all respects as the acts and deeds of the Company by the Board (acting
             on behalf of the Company in its own capacity, and on behalf of the Company in its capacity as the general
             partner of Alpha Aggregator, and causing Alpha Aggregator to act in its capacity as the majority shareholder
             of Alpha Holding);

                      RESOLVED, that the Board (acting on behalf of the Company in its own capacity, and on behalf
             of the Company in its capacity as the general partner of Alpha Aggregator, and causing Alpha Aggregator
             to act in its capacity as the majority shareholder of Alpha Holding) hereby authorizes and directs each of
             the Authorized Persons (and their designees and delegates) and the OpCo Authorized Persons be, and each
             hereby is, authorized and directed to take all actions or not to take any action in the name of the Company

                                                                                                                         4
         
                           Case 21-11109-JKS             Doc 1      Filed 08/01/21         Page 11 of 25




             and each entity in the Operating Company Group, as applicable, with respect to the transactions
             contemplated by these resolutions in their capacity as the majority shareholder, partner, member, board of
             managers, manager (or similar role), attorney-in-fact, or legal representative of any of the foregoing of each
             subsidiary of the Company, in each case, as such Authorized Person (or Authorized Persons), or OpCo
             Authorized Person (or OpCo Authorized Persons), as applicable, shall deem necessary proper, appropriate,
             desirable, or advisable to effectuate the purposes of the actions contemplated herein, including executing
             board resolutions, written consents, or meeting minutes which authorize and cause each Debtor to file
             Petitions and initiate the Chapter 11 Cases; for the avoidance of doubt, the OpCo Authorized Persons are
             hereby authorized to (i) execute the relevant shareholders’ meeting minutes of Alpha Holding and any of
             its applicable subsidiaries and (ii) delegate the authorities granted to such OpCo Authorized Person herein,
             through the execution of proxy letters or other similar instruments, to members of the Operating Company
             Group’s legal team, and such members of the Operating Company Group’s legal team shall also be
             authorized to execute the shareholders’ meeting minutes of Alpha Holding and its applicable subsidiaries;

                      RESOLVED, that the omission from these resolutions of any agreement, document of other
             arrangement contemplated by any of the agreements, documents, or instruments described in the foregoing
             resolutions, or of any action to be taken in accordance with any requirement of any of the agreements,
             documents, or instruments described in the foregoing resolutions, shall in no manner derogate from the
             authority of the Holdco Authorized Persons, Authorized Persons and OpCo Authorized Persons to take all
             actions necessary, desirable, advisable, or appropriate to consummate, effectuate, carry out, or further the
             transactions contemplated by, and the intent and purposes of, the foregoing resolutions; and

                     RESOLVED, that these resolutions be filed with the records of meetings of the Board and the
             records of Alpha Aggregator, Alpha Holding and each other entity in the Operating Company Group.

                                [Remainder of page intentionally left blank; certification page follows]




                                                                                                                         5
         
                           Case 21-11109-JKS          Doc 1   Filed 08/01/21      Page 12 of 25




                    The undersigned, being all the members of the Board, certify that the foregoing resolutions
             were duly adopted at the Meeting.



                    By:                                              By:
              ________________________________                 ________________________________
                    Name: José Luis Orozco Soberón                   Name: James Leo Southern III
                    Member of the Board                              Member of the Board


                    By:                                              By:
              ________________________________                 ________________________________
                    Name: Augusto Álvarez de Iturbe                  Name: Patricia Maria Menendez
                    Member of the Board                              Cambo
                                                                     Member of the Board


                    By:                                              By:
              ________________________________                 ________________________________
                    Name: Christopher Scott Cooper                   Name: Rafael Antonio Somoza Lopez
                    Member of the Board                              Member of the Board


                    By:
              ________________________________
                    Name: Alan Cohen
                    Member of the Board




                                                                                                             6
         
                           Case 21-11109-JKS           Doc 1    Filed 08/01/21   Page 13 of 25




                                                         Schedule A
                                                     (Debtor Subsidiaries)

                                                DEBTOR                               JURISDICTION
              1.                          Acsa Atento S.A.S.                           Colombia
              2.                         Alpha Capital S.A.S.                          Colombia
              3.                       AlphaCredit Latam, S.A.S.                       Colombia
              4.                   AlphaCredit Sudamérica, S. de R.L.                   Panama
              5.                       AlphaDebit, S.A. de C.V.                         Mexico
              6.                      Vive Créditos Kusida S.A.S.                      Colombia




             ACTIVE/109462193.18
                   Case 21-11109-JKS                  Doc 1       Filed 08/01/21            Page 14 of 25




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re                                                                      Chapter 11

Alpha Latam Management, LLC, et al.,1                                      Case No. 21-[____] ( )

                                                                           (Joint Administration Requested)
                                              Debtors.


                      CONSOLIDATED LIST OF CREDITORS HOLDING THE
                          THIRTY LARGEST UNSECURED CLAIMS

     The above-captioned debtors and debtors in possession (collectively, the “Debtors”) filed
voluntary petitions in this Court on the date hereof (the “Petition Date”) for relief under chapter 11
of title 11 of the United States Code (the “Bankruptcy Code”). Contemporaneously with the filing
of their petitions, the Debtors filed a motion requesting, among other things, authority to file a
consolidated list of creditors holding the thirty largest unsecured claims (the “Top 30 Unsecured
Claims List”).

    The Top 30 Unsecured Claims List is based on the Debtors’ books and records as of the Petition
Date and was prepared in accordance with Rule 1007(d) of the Federal Rules of Bankruptcy
Procedure for filing in the Debtors’ chapter 11 cases. All amounts included in the Top 30 Unsecured
Claims List are presented in U.S. Dollars, with Colombian Peso-denominated debt converted at the
applicable foreign exchange rates as of the Petition Date, and in some cases are the Debtors’ best
approximation based on available information. The Top 30 Unsecured Claims List does not include:
(1) claims held by persons who come within the definition of “insider” set forth in section 101 of the
Bankruptcy Code, which includes affiliates; (2) claims held by secured creditors (whether secured by
assets of the Debtors or otherwise), unless the unsecured claim resulting from inadequate collateral
value is known and places the creditor among the holders of the 30 largest unsecured claims; (3)
claims held by the Debtors’ employees; or (4) claims entitled to priority under section 507 of the
Bankruptcy Code.

     The information contained in the Top 30 Unsecured Claims List shall not constitute an admission
of liability by, nor shall it be binding upon, the Debtors, and nothing therein shall affect the Debtors’
rights to challenge the amount, priority, or characterization of any claim at a later date. Moreover,
the failure to list a claim as contingent, unliquidated, disputed, or subject to setoff does not constitute
a waiver of any of the Debtors’ right to contest the validity, priority, or amount of any claim.



1          The Debtors in these cases, along with the last four digits of each Debtor’s tax identification number in their applicable
jurisdiction of incorporation, are as follows: Alpha Latam Management, LLC (4610); Acsa Atento S.A.S. (766-6); Alpha Capital
S.A.S. (717-5); AlphaCredit Latam S.A.S. (326-5); AlphaCredit Sudamérica, S. de R.L. (72 87); AlphaDebit, S.A. de C.V.
(3FI4); and Vive Créditos Kusida S.A.S. (013-4). Alpha Latam Management, LLC’s registered address is 1209 N Orange Street,
Wilmington, DE 19801. The main address of the other Debtors is Carrera 14 No. 94 – 81, Bogotá, Colombia.
                                             Case 21-11109-JKS                            Doc 1            Filed 08/01/21                     Page 15 of 25


     Fill in this information to identify the case:
     Debtor name: Alpha Latam Management, LLC, et al.
     United States Bankruptcy Court for the District of Delaware
     Case number (If known): ______________                                                                                                                Check if this is an amended
                                                                                                                                                            filing
     Official Form 204
     Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims and
     Are Not Insiders                                  12/15
     A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims
     by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors (whether secured by assets of the Debtors or
     otherwise), unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.

                                                                                                                                                         Amount of unsecured claim
                                                                                                                                                         If the claim is fully unsecured, fill in only unsecured claim
                                                                                                                                                         amount. If claim is partially secured, fill in total claim
                                                                                                                                    Indicate if claim is amount and deduction for value of collateral or setoff to
      Name of creditor and complete mailing address, including     Name, telephone number, and email address of                                          calculate unsecured claim.
                                                                                                                Nature of the claim    contingent,
                             zip code                                            creditor contact
                                                                                                                                      unliquidated,
                                                                                                                                         disputed                              Deduction for
                                                                                                                                                         Total claim, if                             Unsecured
                                                                                                                                                                               value of collateral
                                                                                                                                                         partially secured                           claim
                                                                                                                                                                               or setoff

     NOTES DUE 2025
                                                                   NOTES DUE 2025
     BANK OF NEW YORK MELLON, AS TRUSTEE
                                                                   BANK OF NEW YORK MELLON, AS
     ATTN: INTERNATIONAL TRUST
                                                                   TRUSTEE                                            UNSECURED
1    240 GREENWICH STREET                                                                                                                                                                              $400,000,000
                                                                   ATTN: INTERNATIONAL TRUST                            NOTES
     FLOOR 7E
     NEW YORK NY 10286
                                                                   christopher.olsen1@bnymellon.com
     NOTES DUE 2022
                                                                   NOTES DUE 2022
     BANK OF NEW YORK MELLON, AS TRUSTEE
                                                                   BANK OF NEW YORK MELLON, AS
     ATTN: INTERNATIONAL TRUST
                                                                   TRUSTEE                                            UNSECURED
2    101 BARCLAY STREET                                                                                                                                                                                $300,000,000
                                                                   ATTN: INTERNATIONAL TRUST                            NOTES
     FLOOR 7E
     NEW YORK NY 10286
                                                                   christopher.olsen1@bnymellon.com
     INTER-AMERICAN INVESTMENT CORPORATION                         INTER-AMERICAN INVESTMENT
     ATTN: PORTFOLIO MANAGEMENT DIVISION                           CORPORATION
                                                                                                                      UNSECURED
3    1350 NEW YORK AVE. NW                                         ATTN: PORTFOLIO MANAGEMENT                                                                                                           $23,035,740
                                                                                                                        LOAN
     WASHINGTON DC 20577                                           DIVISION

     RESPONSABILITY AMERICA LATINA SAC
     PAUL CESPEDES                                                 RESPONSABILITY AMERICA LATINA SAC
     CALLE RECVARREN 111                                           PAUL CESPEDES                                      UNSECURED
4                                                                                                                                                                                                       $16,900,000
     OFICINA 202                                                                                                        NOTES
     LIMA 15074                                                    paul.cespedes@responsability.com
     PERU
     PEOPLE PASS S.A.
                                                                   PEOPLE PASS S.A.
     TRANSVERSAL 55 B 115A 56
5                                                                                                                     TRADE DEBT                                                                         $132,000
     BOGOTA
                                                                   servicioalcliente@peoplepass.com.co
     COLOMBIA

     COOPERATIVA MULTIACTIVA COPROYECCION                          COOPERATIVA MULTIACTIVA
     CARRERA 7 2752 OF 605                                         COPROYECCION
6                                                                                                                     TRADE DEBT                                                                          $22,000
     BOGOTA
     COLOMBIA                                                      carmen.blanco@coproyeccion.com.co

     JJ COBRANZAS Y ABOGADOS SAS
                                                                   JJ COBRANZAS Y ABOGADOS SAS
     CARRERA 5 15 11
7                                                                                                                     TRADE DEBT                                                                          $16,000
     BOGOTA
                                                                   jjcobranzasyabogados@gmail.com
     COLOMBIA

     NEGOCIOS Y XOLUCIONES CREDITICIAS S.A.S.                      NEGOCIOS Y XOLUCIONES CREDITICIAS
     CARRERA 7 27 52                                               S.A.S.
8                                                                                                                     TRADE DEBT                                                                          $14,000
     BOGOTA
     COLOMBIA                                                      gerenciatalousgroup@gmail.com

     CIFIN SAS
                                                                   CIFIN SAS
     CALLE 100 7A 81 P8
9                                                                                                                     TRADE DEBT                                                                          $10,000
     BOGOTA
     COLOMBIA

     ADO TECHNOLOGIES COLOMBIA SAS
                                                                   ADO TECHNOLOGIES COLOMBIA SAS
     CARRERA 14 93B 45
10                                                                                                                    TRADE DEBT                                                                           $9,000
     BOGOTA
                                                                   julian@ado-tech.com
     COLOMBIA

     IKUSI REDES COLOMBIA SAS
                                                                   IKUSI REDES COLOMBIA SAS
     CALLE 116 7 15
11                                                                                                                    TRADE DEBT                                                                           $8,000
     BOGOTA
                                                                   marisol.barajas@ikusi.com
     COLOMBIA
Debtor Name
                                            Case 21-11109-JKS
                Alpha Latam Management, LLC, et al.
                                                                                          Doc 1            Filed 08/01/21                     Page 16 of 25
                                                                                                                                              Case Number (if known) ______________________________________




                                                                                                                                                         Amount of unsecured claim
                                                                                                                                                         If the claim is fully unsecured, fill in only unsecured claim
                                                                                                                                                         amount. If claim is partially secured, fill in total claim
                                                                                                                                    Indicate if claim is amount and deduction for value of collateral or setoff to
        Name of creditor and complete mailing address, including   Name, telephone number, and email address of                                          calculate unsecured claim.
                                                                                                                Nature of the claim    contingent,
                               zip code                                          creditor contact
                                                                                                                                      unliquidated,
                                                                                                                                         disputed                              Deduction for
                                                                                                                                                         Total claim, if                             Unsecured
                                                                                                                                                                               value of collateral
                                                                                                                                                         partially secured                           claim
                                                                                                                                                                               or setoff

       COMCEL SA
                                                                   COMCEL SA
       CARRERA 68 A 24 B 10
  12                                                                                                                  TRADE DEBT                                                                           $7,000
       BOGOTA
                                                                   eduard.santana@claro.com.co
       COLOMBIA

       EXPERIAN COLOMBIA SA
                                                                   EXPERIAN COLOMBIA SA
       CARRERA 7 76 35 P10
  13                                                                                                                  TRADE DEBT                                                                           $5,000
       BOGOTA
                                                                   contactodatacredito@datacredito.com
       COLOMBIA

       ALL BRANDING S.A.S
                                                                   ALL BRANDING S.A.S
       CARRERA 62 4D 56
  14                                                                                                                  TRADE DEBT                                                                           $5,000
       BOGOTA
                                                                   comercial@allbrandingco.com
       COLOMBIA

       EULEN COLOMBIA S.A.
                                                                   EULEN COLOMBIA S.A.
       CARRERA 14 10607
  15                                                                                                                  TRADE DEBT                                                                           $5,000
       BOGOTA
                                                                   acastillob@eulen.com
       COLOMBIA

     GESTION EMPRESARIAL Y REPRESENTACIONES
                                                                   GESTION EMPRESARIAL Y
     JURIDICAS SAS
                                                                   REPRESENTACIONES JURIDICAS SAS
  16 CALLE 33 A 80B 5                                                                                                 TRADE DEBT                                                                           $5,000
     MEDELLIN
                                                                   administrativo@grupogersas.com.co
     COLOMBIA

     INTEGRAL DE MANTENIMIENTO ASEO Y
                                                                   INTEGRAL DE MANTENIMIENTO ASEO Y
     CONSTRUCCION SAS
                                                                   CONSTRUCCION SAS
  17 CALLE 2B 41 77 PISO 3                                                                                            TRADE DEBT                                                                           $5,000
     BOGOTA
                                                                   gerencia@intmac.com.co
     COLOMBIA
       PROCESOS CANJE S.A.
                                                                   PROCESOS CANJE S.A.
       AVENIDA CALLE 26 96 J 66 PISO 8
  18                                                                                                                  TRADE DEBT                                                                           $5,000
       BOGOTA
                                                                   impuestos@brinks.com.co
       COLOMBIA

       SERVIENTREGA S.A
                                                                   SERVIENTREGA S.A
       AVENIDA CALLE 6 34A 11
  19                                                                                                                  TRADE DEBT                                                                           $5,000
       BOGOTA
                                                                   andrea.rozo@servientrega.com
       COLOMBIA

       TRUORA S.A.S.
                                                                   TRUORA S.A.S.
       CALLE 17 10 11
  20                                                                                                                  TRADE DEBT                                                                           $4,000
       BOGOTA
                                                                   msanta@truora.com
       COLOMBIA

       COLUMBUS NETWORKS DE COLOMBIA LTDA                          COLUMBUS NETWORKS DE COLOMBIA
       CALLE 108 45 30 TORRE 3 OFICINA 901                         LTDA
  21                                                                                                                  TRADE DEBT                                                                           $4,000
       BOGOTA
       COLOMBIA                                                    wramirez@columbus.co

     DIBANKA SAS
     CALLE 26 # 92 – 32                                            DIBANKA SAS
  22 EDIFICIO WEWORK                                                                                                  TRADE DEBT                                                                           $4,000
     BOGOTA 110111
     COLOMBIA

       ASERFINC Y CIA LTDA
                                                                   ASERFINC Y CIA LTDA
       CALLE 54 10 81
  23                                                                                                                  TRADE DEBT                                                                           $3,000
       BOGOTA
                                                                   administracion@aserfinc.com
       COLOMBIA

       HONOR SERVICIOS DE SEGURIDAD LTDA
                                                                   HONOR SERVICIOS DE SEGURIDAD LTDA
       AVENIDA CALLE 80 55A 13
  24                                                                                                                  TRADE DEBT                                                                           $3,000
       BOGOTA
                                                                   ccortes@honorlaurel.com.co
       COLOMBIA

       SEGUROS GENERALES SURAMERICANA S.A.                         SEGUROS GENERALES SURAMERICANA
       EDIFICIO SURAMERICANA CARRERA 64 B 49 A 30                  S.A.
  25                                                                                                                  TRADE DEBT                                                                           $3,000
       MEDELLÍN ANTIOQUIA
       COLOMBIA




                                                                                                                                                                                                                 Page ‐ 2
Debtor Name
                                            Case 21-11109-JKS
                Alpha Latam Management, LLC, et al.
                                                                                          Doc 1              Filed 08/01/21                   Page 17 of 25
                                                                                                                                              Case Number (if known) ______________________________________




                                                                                                                                                         Amount of unsecured claim
                                                                                                                                                         If the claim is fully unsecured, fill in only unsecured claim
                                                                                                                                                         amount. If claim is partially secured, fill in total claim
                                                                                                                                    Indicate if claim is amount and deduction for value of collateral or setoff to
        Name of creditor and complete mailing address, including   Name, telephone number, and email address of                                          calculate unsecured claim.
                                                                                                                Nature of the claim    contingent,
                               zip code                                          creditor contact
                                                                                                                                      unliquidated,
                                                                                                                                         disputed                              Deduction for
                                                                                                                                                         Total claim, if                             Unsecured
                                                                                                                                                                               value of collateral
                                                                                                                                                         partially secured                           claim
                                                                                                                                                                               or setoff


     COLOMBIANA DE SOFTWARE Y HARDWARE
     VEREDA VUELTA GRANDE PREDIO SAN RAFAEL                        COLOMBIANA DE SOFTWARE Y
     ZONA FRANCA METROPOLITANA BOD 55,56 COTA                      HARDWARE
  26                                                                                                                  TRADE DEBT                                                                           $2,000
     CUNDINAMARCA COTA
     BOGOTA CUNDINAMARCA 00000
     COLOMBIA


       CONCEPTO GRAFICO PUBLICITARIO S.A.S.
                                                                   CONCEPTO GRAFICO PUBLICITARIO S.A.S.
       CALLE 71 69 I 13 BARRIO LA ESTRADA
  27                                                                                                                  TRADE DEBT                                                                           $2,000
       BOGOTA
                                                                   conceptograficopublicitario@hotmail.com
       COLOMBIA

     COOPERATIVA DE TRABAJO ASOCIADO DE                            COOPERATIVA DE TRABAJO ASOCIADO
     DOMICILIARIOS Y MENSAJEROS DOMENCOOP                          DE DOMICILIARIOS Y MENSAJEROS
  28 CALLE 74 27 15                                                DOMENCOOP                                          TRADE DEBT                                                                           $2,000
     BOGOTA
     COLOMBIA                                                      domencoop@hotmail.com

       PAYRECOVERY SAS
                                                                   PAYRECOVERY SAS
       CALLE 25A 31A 27
  29                                                                                                                  TRADE DEBT                                                                           $2,000
       BOGOTA
                                                                   info@payrecovery.com.co
       COLOMBIA

       UNE EPM TELECOMUNICACIONES SA
                                                                   UNE EPM TELECOMUNICACIONES SA
       CARRERA 16 11 A SUR 100
  30                                                                                                                  TRADE DEBT                                                                           $2,000
       MEDELLIN
                                                                   juan.chacon@asesor.tigo.com.co
       COLOMBIA




                                                                                                                                                                                                                 Page ‐ 3
                   Case 21-11109-JKS                  Doc 1       Filed 08/01/21            Page 18 of 25




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re                                                                      Chapter 11

Alpha Latam Management, LLC, et al.,1                                      Case No. 21-[____] ( )

                                                                           (Joint Administration Requested)
                                              Debtors.


                   CONSOLIDATED CORPORATE OWNERSHIP STATEMENT
                    PURSUANT TO FED. R. BANKR. P. 1007(a)(1) AND 7007.1

          Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

attached hereto as Exhibit I is an organizational chart reflecting the corporate structure of Alpha

Latam Management, LLC (“Alpha Management”) and its affiliated debtors (the “Affiliated

Debtors,” and together with Alpha Management, the “Debtors”), who are each debtors and

debtors in possession in the above-captioned cases. Alpha Management, on behalf of itself and

the Affiliated Debtors, hereby states as follows:

                    The following entities own ten percent (10%) or more of the equity interests of

Alpha Management:

                    Name                                     Address                              Shares (Percent)
                                         Calle Antonio Dovalí Jaime número 70,
             Augusto Álvarez             Torre C, Piso 7, Colonia Zedec Santa Fe,
                                                                                                          50%
                de Iturbe                 Código Postal 01210, Alcaldía Álvaro
                                          Obregón, Ciudad de México, Mexico
                                         Calle Antonio Dovalí Jaime número 70,
             José Luis Orozco            Torre C, Piso 7, Colonia Zedec Santa Fe,
                                                                                                          50%
                 Soberón                  Código Postal 01210, Alcaldía Álvaro
                                          Obregón, Ciudad de México, Mexico


1          The Debtors in these cases, along with the last four digits of each Debtor’s tax identification number in their applicable
jurisdiction of incorporation, are as follows: Alpha Latam Management, LLC (4610); Acsa Atento S.A.S. (766-6); Alpha Capital
S.A.S. (717-5); AlphaCredit Latam S.A.S. (326-5); AlphaCredit Sudamérica, S. de R.L. (72 87); AlphaDebit, S.A. de C.V.
(3FI4); and Vive Créditos Kusida S.A.S. (013-4). Alpha Latam Management, LLC’s registered address is 1209 N Orange Street,
Wilmington, DE 19801. The main address of the other Debtors is Carrera 14 No. 94 – 81, Bogotá, Colombia.
               Case 21-11109-JKS        Doc 1       Filed 08/01/21   Page 19 of 25




                Alpha Management is the General Partner of the following entities and owns one

GP unit in each of the following entities (which 1 unit constitutes 100% of the GP units of each

entity):

                       Alpha Latam, L.P.;

                       AlphaCredit Tech Partners, L.P.; and

                       Clarum Capital, L.P.

                The following entities own ten percent (10%) or more of the equity interests of

Alpha Latam, L.P.:

                                                                    Shares
            Name                        Address                                       Class
                                                               (Percent of Class)
                                199 Bay Street, Suite 4000,
    CXGL Holdings, L.P.        Toronto, Ontario M5L 1A9,      2,154,024 (45.55%)     Series A
                                          Canada
                              Mariano Escobedo 550-5, Col.
                                Anzures, 11590 Ciudad de
                                     México, México
     COH Alpha Equity
                               Av. Presidente Masaryk 17-      484,281 (10.24%)      Series A
    Partners, S.A. de C.V.
                                101, Chapultepec Morales,
                                 11560 Ciudad de México,
                                          México
                                  Lafontaine 224 – 2, Col.
   José Maria Ostos Cortina    Polanco, C.P., 11550 Ciudad     532,505 (11.26%)      Series A
                                    de México, México
                                Av. Bernardo Quintana 80,
                              Torre A, Depto 301-B, Col. La
    Francisco Islas Cervera                                    838,921 (17.74%)      Series A
                              Loma Santa Fe, 01219 Ciudad
                                    de México, México
   SBLA HOLDCO I LLC
                                600 Brickell Avenue, Suite
     (f/k/a SVF II – LA                                       18,080,112 (75.92%)    Series B
                                 2650, Miami, FL 33131
        HoldCo L.P.)
                               Calle Antonio Dovalí Jaime
                               número 70, Torre C, Piso 7,
                                Colonia Zedec Santa Fe,
  Augusto Álvarez de Iturbe                                     6,379,783 (50%)      Common
                              Código Postal 01210, Alcaldía
                               Álvaro Obregón, Ciudad de
                                     México, Mexico




                                                2
              Case 21-11109-JKS          Doc 1       Filed 08/01/21   Page 20 of 25




                                                                     Shares
            Name                         Address                                         Class
                                                                (Percent of Class)
                                Calle Antonio Dovalí Jaime
                                número 70, Torre C, Piso 7,
  José Luis Orozco Soberón       Colonia Zedec Santa Fe,
                                                                 6,379,783 (50%)       Common
                               Código Postal 01210, Alcaldía
                                Álvaro Obregón, Ciudad de
                                      México, Mexico

               Alpha Latam, L.P. owns 100% of Alpha Tech Partners, LLC’s Series A Preferred

Units, Series B Preferred Units, and Common Units.

               Alpha Tech Partners, LLC owns (i) 100% of AlphaCredit Tech Partners, L.P.’s

common units, (ii) 15% of AlphaCredit Tech Partners, L.P.’s Series A Preferred Units, and (iii)

100% of AlphaCredit Tech Partners, L.P.’s Series B Preferred Units.              The other 85% of

AlphaCredit Tech Partners, L.P.’s Series A Preferred Units are owned by Clarum Capital, L.P.

               The following entities own ten percent (10%) or more of Clarum Capital, L.P.’s

Series A Preferred Units:

                                                               Shares (Percent
            Name                         Address                                       Class
                                                                  of Class)
                                   Abbot and Company
  Pacific Lake Partners Fund                                      4,070,278
                                10 Muzzey St., Lexington,                             Series A
          Three, L.P.                                             (15.26%)
                                        MA 02421
                                 c/o Charlotte MacDonald
                                                                  3,675,338
    TTCER Partners, LLC         800 Boylston Street, Suite                            Series A
                                                                  (13.78%)
                                 2220, Boston, MA 02199
                                  c/o Daniel Carbonneau
                                Castle Rock Advisors LLC          3,163,322
      CRA Fund II LLC                                                                 Series A
                                200 Clarendon Street, 35th        (11.86%)
                                Floor, Boston, MA 02116

               AlphaCredit Tech Partners, L.P. owns greater than 99% of the equity interests of

Alpha Holding, S.A. de C.V.

               Alpha Holding, S.A. de C.V. owns greater than 99% of the equity interests of the

following entities:




                                                 3
               Case 21-11109-JKS         Doc 1       Filed 08/01/21    Page 21 of 25




                                                                       Shares
                                        Name
                                                                      (Percent)

                      AlphaCredit Latam S.A.S.                         100%


                      Acercándonos, S.A.P.I. de C.V.                  99.99%


                      AlphaDebit, S.A. de C.V.                        99.99%



                AlphaCredit Latam S.A.S. owns 32.63% of the equity interests of Alpha Capital

S.A.S.

                Acercándonos, S.A.P.I. de C.V. owns ten percent (10%) or more of the equity

interests of the following entities:

                                                                       Shares
                                         Name
                                                                      (Percent)

                          AlphaCredit Sudamérica, S. de R.L.            99%


                                  Alpha Capital S.A.S.                34.36%


                                   Acsa Atento S.A.S.                   59%


                              Vive Créditos Kusida S.A.S.             95.62%


                AlphaCredit Sudamérica, S. de R.L. owns ten percent (10%) or more of the equity

interests of the following entities:

                                                                       Shares
                                         Name
                                                                      (Percent)

                                  Alpha Capital S.A.S.                33.01%


                                   Acsa Atento S.A.S.                   41%




                                                 4
Case 21-11109-JKS   Doc 1   Filed 08/01/21   Page 22 of 25




                       Exhibit I

                (Organizational Chart)
In re Alpha Latam Management, LLC et al
                                                               Case 21-11109-JKS                                     Doc 1                Filed 08/01/21                         Page 23 of 25
           Organizational Chart
                                                                                                                                                                                                                                       General Partner
                                                                                                                                 Alpha Latam,
                                                                                                                                 L.P. (Canada)
                                                                                                                                                                                                                                       Majority Shareholder

                                                                                                                                          100%                                                                                         Minority Shareholder

                                        Clarum Capital,                              Alpha Latam                                 Alpha Tech
                                                                                                                                                                                                                                       Chapter 11 Debtor
                                             L.P.                                    Management,                                Partners, LLC
                                           (Canada)                                   LLC. (USA)                                    (USA)
                                                                                                                                                                                                                          Issuer/
                                                                                                                                                                                                                         Borrower
                                                                                                                                          60.76%

                                                                                                                                                                                                                           Obligor of 2022 Notes and 2025 Notes (NY law)
                                                                                                                                 AlphaCredit
                                                                                                                                Tech Partners,                                                                             Obligor of MS Loan (NY law)
                                                                                                                                 L.P. (Canada)

                                                                                                                   39.24%                                                                                                 Obligor of IDB Loan (NY law)
                                                                                                                                          99.99%
                                                                                                                                                                                                                          Obligor of ResponsAbility Notes (Lux law)
                                                                                                                                                    Issuer/Borrower of:
                                                                                                                                Alpha Holding,
                                                                                                                                                    • 2022 Notes and 2025 Notes                                            Obligor of CS Loans (MX law)
                                                                                                                                 S.A. de C.V.
                                                                                                                                                    • ResponsAbility Notes
                                                                                                                                   (México)
                                                                                                                                                    • CS Loans




                                                                                                                                                                                                                    100%                  99.99%                 99.99%

                            AlphaCredit                               Prestaciones
                                                                                                                 BetaCredit, S.A.
                          Capital, S.A. de         C Claro,          Finmart, S.A.P.I.      Iyu Digital, S.A.                           AXS Servicios,       RXN Broker´s,         Alf Recursos,          AlphaCredit           Acercándonos,        AlphaDebit, S.A.
                                                                                                                 de C.V., SOFOM,
                           C.V., SOFOM,        S. de R.L de C.V.     de C.V., SOFOM,             de C.V.                                 S.A. de C.V.        S.A.P.I. de C.V.      S.A.P.I. de C.V.       Latam S.A.S.          S.A.P.I. de C.V.          de C.V.
                                                                                                                      E.N.R.
                               E.N.R.              (México)               E.N.R.1               (México)                                   (México)             (México)              (México)             (Colombia)              (México)              (México)
                                                                                                                     (México)
                              (México)                                   (México)
                                                                                                                                                                                                                                                                           99%



                                                                        Adelanto                                                 Bontu                                                                                                                                     AlphaCredit
                                                                                                                                                              Dispersora C
                            Aeternam,                                Express, S.A. de                Beta Planeación,         Professional                                                                                                                                 Sudamérica,
                                                                                                                                                              Claro S.A. de
                          S.A.P.I. de C.V.                            C.V., SOFOM,                     S.A. de C.V.         Services, S.A.P.I.                                                                                                                              S. de R.L.
                                                                                                                                                                  C.V.
                             (México)                                    E.N.R.2                         (México)                de C.V.                                                                                                                                    (Panamá)
                                                                                                                                                                (México)                                32.63%            34.36%          59%                    95.62%
                                                                        (México)                                                (México)

                                                                                                                                                                                                          Alpha Capital             Acsa Atento           Vive Créditos
                                                                                                                                                                                                             S.A.S.                    S.A.S.             Kusida S.A.S.
                                                                                                                                                                                                           (Colombia)                (Colombia)            (Colombia)
                          Collect Broker,                                                                                                AXS Colombia                                    Borrower of:
                          S.A.P.I. de C.V.                                                                                                  S.A.S.                                       • MS Loan
                             (México)                                                                                                     (Colombia)                                     • IDB Loan                33.01%                41%                     4.38%



1.   Alpha Holding, S.A. de C.V. owns one (1) share in Prestaciones Finmart, S.A.P.I. de C.V., SOFOM, E.N.R. and transferred the remaining 40,142,291 shares to the irrevocable security trust number CIB/2620 in
     which it is the Trustor and Second Place Beneficiary, in order to guarantee certain obligations.
2.   Prestaciones Finmart, S.A.P.I. de C.V., SOFOM, E.N.R. transferred 49,999 shares in Adelanto Express, S.A. de C.V., SOFOM, E.N.R. to the irrevocable security trust number CIB/2620 in which it is the Trustor and
     Second Place Beneficiary, in order to guarantee certain obligations.
                Case 21-11109-JKS     Doc 1    Filed 08/01/21     Page 24 of 25




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re                                                Chapter 11

Alpha Latam Management, LLC,                         Case No. 21-[____] ( )

                                                     (Joint Administration Requested)
                                Debtor.


                  LIST OF EQUITY SECURITY HOLDERS PURSUANT
               TO FEDERAL RULES OF BANKRUPTCY PROCEDURE 1007

       Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, the above-
captioned debtor and debtor in possession (the “Debtor”) respectfully represents that the
following is the list of holders of the Debtor’s sole class of equity or membership interests:

                                 ADDRESS OF EQUITY
         EQUITY HOLDER                                          UNITS         PERCENTAGE
                                        HOLDER
        Augusto Álvarez de       Calle Antonio Dovalí             50              50%
              Iturbe          Jaime número 70, Torre C,
                                 Piso 7, Colonia Zedec
                               Santa Fe, Código Postal
                                01210, Alcaldía Álvaro
                                  Obregón, Ciudad de
                                    México, Mexico
  José Luis Orozco Soberón       Calle Antonio Dovalí             50              50%
                              Jaime número 70, Torre C,
                                 Piso 7, Colonia Zedec
                               Santa Fe, Código Postal
                                01210, Alcaldía Álvaro
                                  Obregón, Ciudad de
                                    México, Mexico
                                 Case 21-11109-JKS                Doc 1            Filed 08/01/21              Page 25 of 25

 Fill in this information to identify the case and this filing:


              Alpha Latam Management, LLC
 Debtor Name __________________________________________________________________
                                                                            Delaware
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                                (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 0 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


             Other document that requires a Consolidated Corporate Ownership Statement and List of Equity Security Holders.
              declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    08/01/2021
        Executed on ______________                         8 /s/_________________________________________________________________________
                           MM / DD / YYYY                        Signature of individual signing on behalf of debtor



                                                                  Augusto Álvarez de Iturbe
                                                                 ________________________________________________________________________
                                                                 Printed name

                                                                 Member
                                                                 ______________________________________
                                                                 Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
